Appeals from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered October 30, 2013. The order, among other things, denied the motions of defendants City of Buffalo, Buffalo Urban Renewal Agency, Western New York Arena, LLC, HSBC Arena, ADT Security Services, Inc. (ADT) and U. & S. Services, Inc. for leave to renew and/or reargue their motions to compel the production of complete copies of plaintiffs medical records.
It is hereby ordered that said appeals are unanimously dismissed without costs.
Same memorandum as in Schlau v City of Buffalo ([appeal No. 1] 125 AD3d 1546 [2015]). Present — Scudder, P.J., Smith, Carni, Lindley and Sconiers, JJ.